Citation Nr: 0719471	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-24 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include jock itch, also claimed as due to exposure to 
herbicides.  

2.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from April 1962 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for a skin 
disability, jock itch, and lumbar spine disability.

On his June 2004 substantive appeal (VA Form 9) to the Board, 
the veteran requested a hearing before a Veterans Law Judge; 
however, in February 2007, the veteran withdrew his request 
for a hearing and requested his claim be sent directly to the 
Board for adjudication.  The Board, then, finds that all due 
process has been satisfied with respect to the veteran's 
right to a hearing.  

As discussed below, the issues of service connection for a 
lumbar spine disability and service connection for skin 
disability on a direct basis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a skin disability, to include jock itch, that may be 
presumed to be due to exposure to herbicides in service.  


CONCLUSION OF LAW

A skin disability, to include jock itch, was not 
presumptively incurred in or aggravated as a result of 
exposure to herbicides during military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In July 2002, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The July 2002 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, including medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
was his responsibility to send medical records showing he has 
a current disability as well as records showing a 
relationship between his claimed disabilities and service, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also advised 
that he should send information describing any additional 
evidence or the evidence itself.  This effectively informed 
him that he should provide any evidence in his possession 
that pertains to his claim.  

The Board finds that the content of the July 2002 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
March 2004 Statement of the Case (SOC) provided him with yet 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  To the 
extent that the claim herein is being denied, such issues are 
moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts service connection is warranted because 
he suffers a skin disability which he attributes to his 
exposure to herbicides in Vietnam.  In submitting his claim 
for service connection, the veteran requested entitlement for 
a skin disability in general, as secondary to herbicide 
exposure, and entitlement for jock itch specifically.  
However, review of the record reveals the veteran has 
consistently reported that he has suffered a rash affecting 
several parts of his body, including his groin area, since 
returning from Vietnam.  It is not clear if the veteran is 
claiming entitlement to service connection for jock itch 
separately from his claim for a skin disability as due to 
herbicide exposure; however, the Board will evaluate his 
claim for entitlement to service connection for a skin 
disability, to include jock itch, as due to herbicide 
exposure.  

The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2005).  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or a similar herbicide.  See McCartt v. West, 12 Vet. App. 
164 (1999).  These regulations also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).

In addition to the foregoing, the Court of Appeals for the 
Federal Circuit has determined that a claimant may establish 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be granted for claimed residuals 
of herbicide exposure by showing two elements.  First, the 
veteran must have served in the Republic of Vietnam during 
the time period specified by law.  Second, the veteran must 
be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or otherwise establish a nexus between the 
claimed disability and exposure to herbicide agents in 
service.  

In this case, the service department has verified that the 
veteran served in Vietnam from August 1965 to August 1966.  
There is no affirmative evidence of record showing the 
veteran was not exposed to herbicides in service; therefore, 
his exposure to herbicides is presumed.  

Review of the pertinent evidence shows the veteran is 
currently diagnosed with skin disabilities that affect 
several parts of his body.  August and September 2005 VA 
outpatient treatment records show the veteran reported that 
he has suffered jock itch since Vietnam as well as a rash 
that appears intermittently on his lower legs and scalp.  
Examination revealed the veteran had a rash on his scalp, 
face, left breast, feet, and groin.  The diagnoses were 
seborrheic dermatitis affecting the scalp, tinea pedis, 
intertrigo affecting the groin, fixed drug eruption on the 
penis, and xerosis of the bilateral lower extremities.  
Subsequent VA outpatient treatment records show the veteran's 
various skin disabilities improved with medication, with the 
skin disability affecting the penis completely resolving.  

In evaluating the ultimate merit of the veteran's claims, the 
Board notes that, while there is evidence showing the veteran 
currently suffers from skin disabilities affecting several 
parts of his body, he has not been diagnosed with a skin 
disability for which presumptive service connection based 
upon herbicide exposure is available.  In this regard, the 
Board notes the only skin disorders listed under the 
pertinent regulations are chloracne (or other acneform 
disease consistent with chloracne) and PCT, which the Board 
notes the veteran has never been shown to have.  Therefore, 
service connection is not warranted on a presumptive basis 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given 
the veteran's specific diagnoses.

The preponderance of the evidence is against the claim on 
this presumptive basis, and the benefit of the doubt is not 
for application.


ORDER

Entitlement to service connection for a skin disorder, to 
include jock itch, claimed as due to exposure to herbicides, 
is denied.


REMAND

In addition to the foregoing, the veteran is seeking service 
connection for a lumbar spine disability and for a skin 
disease/disorder on a direct basis.  

The service medical records show that, in March 1963, the 
veteran was treated for an acute onset of low back pain that 
occurred while he was getting up from bed.  On examination, 
the lumbar paravertebral muscles were rigid and tender to 
touch.  The diagnosis was an acute strain.  The next day, the 
veteran's back was noted to be improving but was still 
painful with movement.  The veteran was not treated again for 
low back pain during service, but he reported and was noted 
to have recurrent low back pain on examination in July 1966 
and at his separation examination in February 1971.  

The first time the veteran is shown to have received 
treatment for his back condition after service is in March 
2003.  At that time, the veteran was shown to have limited 
range of motion in flexion and extension and he was diagnosed 
with low back pain and osteoarthritis.  VA x-rays in 2005 an 
2006 show degenerative joint and disc disease of the lumbar 
spine.  There are no medical records of record which show he 
was treated for low back pain between the time he was 
separated from service and March 2003; however, the veteran 
submitted a statement dated in May 2004 from his private 
physician, K.A.N., MD, which states the veteran has been 
under his care since 1998 and has been seen several times for 
recurrent, chronic low back pain and has complained of back 
pain for 40 years.  After reviewing the March 1963 service 
medical record showing treatment for low back pain, Dr. KAN 
stated that "it is conceivable that his chronic back pain is 
a result of injuries suffered while serving in the U.S. Air 
Force."  In support of his claim, the veteran also submitted 
statements dated in November 2003 and May 2004 from the 
veteran's primary care physician, A.H., MD, which attribute 
the veteran's chronic low back pain to his in-service back 
injury.  

Although the veteran has submitted potential nexus statements 
from his private physicians, the Board finds there is 
insufficient medical evidence of record on which to decide 
the veteran's claim.  In this context, the Board notes that 
it appears that the statements from the veteran's private 
physicians are speculative and/or do not provide a complete 
rationale their conclusions.  The Board also notes the 
veteran has not been afforded a VA examination in conjunction 
with his claim for service connection for a lumbar spine 
disability and there is no medical opinion of record which 
provides a competent, nonspeculative opinion as to the 
likelihood that the veteran's lumbar spine disability is 
related to his military service.  See McClendon v. Nicholson, 
20 Vet. App. 79, 85 (2006).  

Under the VCAA, VA is obligated to provide an examination 
where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs or symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on a claim. 
38 U.S.C.A. § 5103A (West 2002); see also McClendon, supra.  
In this case, the veteran's SMRs show the veteran complained 
of recurrent back pain during service, including at his April 
1971 separation examination, and there are statements from 
medical professionals which indicate that the veteran's 
current lumbar spine disability may be associated with his 
service.  As a result, the Board concludes that the veteran 
should be afforded a VA examination in order to determine the 
likelihood that his current lumbar spine is etiologically 
related to service, to include the episode of low back pain 
manifested therein.  See 38 C.F.R. § 3.159(c)(4) (2005); 
Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a 
medical examination should be afforded unless there is "no 
reasonable possibility" that an examination would aid in 
substantiating the veteran's claim).  Therefore, the Board 
finds that a remand for a medical examination and opinion is 
necessary in order to render a fully informed decision.

Similarly, with regard to the claim for service connection 
for skin disability on a direct basis, the Board must 
consider whether the veteran's claim can be granted under the 
general legal provisions pertaining to direct service 
connection.  See Combee, supra; Brock, supra.  The veteran's 
service medical records (SMRs) show the veteran was treated 
for a jock rash in July 1966, which improved with medicated 
cream after a few days.  In October 1970, the veteran 
complained of a rash on his back that had persisted for three 
years but had started irritating him recently.  On the 
February 1971 separation examination report, physical 
examination showed a circular scaly rash on the upper 
extremities and back.  The first time he is shown to have a 
skin disorder on postservice medical records is in 2002, more 
that 30 years after service, when rash was noted as an Axis 
III diagnosis on mental health evaluation.  The Board finds 
that examination as to any causal relationship between the 
rash shown in service and current skin diseases is warranted.

In addition, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims issued a decision in the case of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that enhanced VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with the Remand from the Court, 
this case is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
examination to determine whether there is a 
causal nexus between his currently manifested 
lumbar spine disability and his active 
military service.  All indicated tests and 
studies should be conducted, and all findings 
described in detail.  The claims file must be 
made available to the examiner for review, and 
the examination report should reflect that 
such review is accomplished.

a.  A diagnosis of any currently 
manifested lumbar spine disability should 
be made and the examiner should render an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current lumbar spine 
disability is related to the veteran's 
active service.  

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  If it cannot be determined whether 
the veteran currently has a lumbar spine 
disability that is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
report, and explain why this is so.

2.  The veteran should be afforded a VA 
examination to determine whether there is a 
causal nexus between any currently manifested 
skin disease/disorder and his active military 
service.  All indicated tests and studies 
should be conducted, and all findings 
described in detail.  The claims file must be 
made available to the examiner for review, and 
the examination report should reflect that 
such review is accomplished.  

a.  The examiner should provide a 
diagnosis of any skin disease/disorder(s) 
found and render an opinion as to whether 
it is more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that any current skin 
disease/disorder is related to the 
veteran's active service.

b.  If it cannot be determined whether 
the veteran currently has a skin 
disability that is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
report, and explain why this is so.

3.  Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


